United States Court of Appeals
                                                                         Fifth Circuit
                                                                        F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                           June 24, 2003

                                                                   Charles R. Fulbruge III
                                  No. 02-51120                             Clerk
                                Summary Calendar


                            DANIEL A. RAMIREZ,

                                                        Petitioner-Appellant,

                                     versus

    DIRECTOR, OFFICE OF WORKER’S COMPENSATION PROGRAMS, U.S.
                      DEPARTMENT OF LABOR,

                                                        Respondent-Appellee.


          Appeal from the United States District Court
                for the Western District of Texas
                        (EP-02-CV-188-DB)


Before BARKSDALE, DeMOSS, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Daniel    A.     Ramirez    appeals,   pro   se,    the   denial    of   his

application     for    a   temporary    restraining       order.        We    lack

jurisdiction.       See, e.g., Faulder v. Johnson, 178 F.3d 741, 742

(5th Cir.), cert. denied, 527 U.S. 1018 (1999) (generally no

appellate jurisdiction over denial of application for temporary

restraining order); Matter of Lieb, 915 F.2d 180, 183 (5th Cir.

1990) (same).


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
    DISMISSED




2